Appeal from an order of the Supreme Court (Rose, J.), entered January 4, 1991 in Tioga County, which, inter alia, denied defendants’ motion for a change of venue.
In rejecting defendants’ contention that their motion for a change of venue from Tioga County to Broome County should have been granted, we note initially that defendants have failed to support their claim that an impartial trial cannot be had in Tioga County (see, Krupka v County of Westchester, 160 AD2d 681). Furthermore, Tioga County is the place of residence of plaintiffs, it is the county in which the claim arose and the convenience of the witnesses will be served by a trial there (see, Risoli v Long Is. Light. Co., 138 AD2d 316). Under the circumstances, we cannot say that Supreme Court improvidently exercised its discretion in denying defendants’ motion (see, Filler v Cornell Univ., 147 AD2d 610). We have considered defendants’ remaining contentions and have found them to be lacking in merit.
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Harvey, JJ., concur. Ordered that the order is affirmed, with costs.